Citation Nr: 0833503	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  98-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	D. Krasnegor, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
October 1947 to April 1967.  He died in May 1997, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
case had been remanded by the Board in April 2003, and in 
July 2003 the Board denied the appellant's claim.  In March 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the claim for 
further development.  This remand effectuates the Court's 
order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case comes before the Board on remand from a March 2006 
Court opinion which vacated and remanded the Board's previous 
July 2003 decision which denied entitlement to service 
connection for the cause of the veteran's death.  The Court 
took issue with the level of compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) of record at the time of 
the previous decision.  Specifically, the Court found that VA 
misinformed the appellant as to what was required to 
substantiate a claim for service connection for the cause of 
the veteran's death as relates to presumed exposure to 
herbicide.  The Court found that the veteran did serve in 
Vietnam, and was therefore entitled to the presumption of 
exposure set forth in 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, the Court directed that remedial notice be 
dispatched informing the appellant as to her ability to 
supplant the record with additional private medical evidence, 
to include opinions from private medical professionals which 
might help substantiate the claim that the veteran's death 
was caused by conditions caused by service, to include 
exposure to herbicides.  This remand serves to effectuate the 
Court's order

Accordingly, the case is REMANDED for the following action:

Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  Specifically, 
ensure that the appellant and her 
representative are provided with adequate 
information as to what is necessary to 
substantiate the claim, what VA will seek 
to provide, and what the claimant is 
expected to provide.  The appellant and 
her representative should receive 
information detailing what is required to 
substantiate a claim for service 
connection for the cause of the veteran's 
death, including what is necessary to 
obtain presumptive service connection due 
to exposure to herbicides (pursuant to 
38 C.F.R. §§ 3.307. 3.309).  The appellant 
is to be informed that she may supplant 
the record with any private medical 
evidence, to include private etiological 
opinions, which tend to support her 
contentions.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




